--------------------------------------------------------------------------------

Exhibit 10.61
 
AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Amended and Restated Intellectual Property Security Agreement (this
“Agreement”) is entered into as of the Effective Date by and between SILICON
VALLEY BANK ("Bank") and RAMTRON INTERNATIONAL CORPORATION, a Delaware
corporation ("Grantor").




RECITALS


A.           Bank has agreed to make certain advances of money and to extend
certain financial accommodation to Grantor (the "Loans") in the amounts and
manner set forth in that certain Amended and Restated Loan and Security
Agreement by and between Bank and Grantor dated the Effective Date (as the same
may be amended, modified or supplemented from time to time, the "Loan
Agreement"; capitalized terms used herein are used as defined in the Loan
Agreement).  Bank is willing to make the Loans to Grantor, but only upon the
condition, among others, that Grantor shall grant to Bank a security interest in
certain Copyrights, Trademarks, Patents, and Mask Works to secure the
obligations of Grantor under the Loan Agreement.  This Agreement amends and
restates that certain Intellectual Property Security Agreement of Grantor dated
as of September 15, 2005.


B.           Pursuant to the terms of the Loan Agreement, Grantor has granted to
Bank a security interest in all of Grantor's right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:


AGREEMENT


To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor's right, title and interest in, to
and under its Intellectual Property Collateral (including without limitation
those Copyrights, Patents, Trademarks and Mask Works listed on Schedules A, B,
C, and D hereto), and including without limitation all proceeds thereof (such
as, by way of example but not by way of limitation, license royalties and
proceeds of infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.


This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement.  The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity.  Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Agreement, the Loan Agreement or
any of the other Loan Documents, or now or hereafter existing at law or in
equity, shall not preclude the simultaneous or later exercise by any person,
including Bank, of any or all other rights, powers or remedies.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by its officers thereunto duly authorized as of the first date written above.

 
1

--------------------------------------------------------------------------------

 



GRANTOR:
Address of Grantor:
RAMTRON INTERNATIONAL CORPORATION
1850 Ramtron Drive
Colorado Springs, CO  80921
Attn: William W. Staunton
 
By: /s/ William W. Staunton
William W. Staunton
Title: Chief Executive Officer





BANK:


Address of
Bank:                                                                           SILICON
VALLEY BANK




3003 Tasman Drive
Santa Clara, CA 95054-1191
Attn:                                                       
 
By: /s/ Kimberly A. Stover
Kimberly A. Stover
Title: Relationship Manager




 
2

--------------------------------------------------------------------------------

 
